Citation Nr: 0302090	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-08 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant has filed a timely appeal for a 
determination of character of discharge.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant served from July 1965 to July 1969.  He was 
given an other than honorable discharge in July 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 determination of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The timeliness issue is the issue 
certified for review.


FINDINGS OF FACT

1.  An administrative decision denying benefits was prepared 
in April 1981.  The appellant was informed of the 
determination and of the right to appeal the same month.  A 
notice of disagreement was filed and a statement of the case 
was issued in July 1981.

2.  A substantive appeal as to the character of discharge 
determination was not filed within 60 days from the date the 
statement of the case was issued or within the remainder of 
the one-year period from the date of mailing the notification 
of the determination being appealed.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the April 1981 determination.  Accordingly, the 
request for review on appeal of the character of discharge 
determination is denied.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.202, 20.302(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
June 1997 letter to the veteran stated that the April 1981 
decision regarding the character of discharge was final 
because the appellant did not complete his appeal.  The RO 
stated that the decision could only be reconsidered if new 
and material evidence was submitted.  In the April 1998 
statement of the case, the RO provided the appellant with the 
pertinent regulations that applied to his claim.

Second, VA has a duty to inform the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  The April 1998 statement of the case provided the 
appellant with the regulations regarding the duty to assist, 
which state that VA would request any records directly from 
military authorities or other Federal agencies, and that VA 
would assist the appellant in obtaining records maintained by 
State or local government authorities, and medical, 
employment, or other non-government records which were 
pertinent and specific to the claim.  The letter stated that 
the appellant was ultimately responsible for furnishing 
evidence.

Third, VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case VA obtained the 
appellant's service personnel records.  The service medical 
records were not located.  The appellant has not indicated 
the existence of any further evidence to support his claim.

The Board notes that the issue before the Board is timeliness 
of appeal.  VCAA has limited applicability as the matter 
involves a prior final decision and what action had been 
taken by VA and the appellant long before VCAA.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met by the RO.

II.  Criteria and Analysis

The threshold question to be answered is whether the appellant 
timely entered an appeal following the April 1981 decision, 
which determined that the appellant's discharge from military 
service was issued under conditions that constituted a bar to 
his receipt of VA benefits.  If the appellant has not filed a 
timely appeal, then his appeal fails.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on an appellant seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (2002).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . . The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 1991) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the character of discharge determination, the RO 
informed the appellant of its determination on April 22, 1981.  
A notice of disagreement was received from the appellant in 
July 1981.  The RO mailed a statement of the case on July 31, 
1981.  In the statement of the case, the appellant was 
informed of the following:

Your argument or "Substantive Appeal" 
should be set out on the attached VA Form 
I-9.  If there is anything you do not 
understand about the instructions on the 
form, we will gladly explain.  The 
important things are to say, in your own 
words, what benefit you want, what facts in 
the statement you disagree with, and any 
error you believe we made in applying the 
law.  The facts stated are especially 
important since we will assume you agree 
with any statement of fact to which you 
take no exception.

When the form is returned to us, your case 
will be sent to the Board of Veterans 
Appeals in Washington for a decision.  The 
Board of Veterans Appeal will base its 
decision on an independent review of the 
entire record.

If we do not hear from you in 60 days, we 
will assume you do not intend to complete 
your appeal and we will close our record.  
If you require more time, please let us 
know within 60 days.

The Board finds that the appellant did not file a substantive 
appeal and the April 1981 determination is final.  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).

Here, the RO informed the appellant in the July 31, 1981, 
statement of the case that he was to perfect his appeal within 
60 days from the date of this letter.  Thus, the 60-day period 
following the issuance of the statement of the case expired on 
September 29, 1981.  The one-year period following the 
issuance of the determination expired on April 22, 1982.  As 
noted above, the appellant did not file an appeal.

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to the character of 
discharge determination is rejected in accordance with 
38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the April 1981 determination is final.  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. 
App. 554 (1993).

In reaching this determination, the Board has cited to the 
current law and regulations.  However, the law and 
regulations have not significantly changed since 1981.  
Regardless of citation, the appellant had an obligation to 
perfect his appeal in a timely manner.  He did not.




ORDER

The petition for appellate review as of the character of 
discharge determination is dismissed.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



